Per Curiam. The appellant Tyree Jones, who is in the custody of the Arkansas Department of Correction by virtue of multiple felony convictions, filed a pro se petition for writ of mandamus and declaratory judgment against two persons employed in the Records Office of the Department. The circuit court denied the petition, and appellant brings this appeal.  The appellant has failed to include an abstract of any part of the record in the appellant’s brief. Our Rule 4-2 (b)(2) provides that a judgment may be affirmed for noncompliance with Rule 4-2 (a)(6) which requires the appellant to abstract that part of the record which is material to the points argued in the appellant’s brief. The failure to abstract a critical document precludes this court from considering issues concerning it. Porchia v. State, 306 Ark. 443, 815 S.W.2d 926 (1991). The abstracting requirement applies to those appellants who proceed pro se. Markham v. State, 303 Ark. 438, 798 S.W.2d 58 (1990). Nearly a month after the appellee state filed its brief, appellant filed a motion seeking to amend the brief to include an abstract. The motion is denied. Once the appellee has filed its brief, it is too late to file a motion to amend the appellant’s brief. As the abstract in this case is totally deficient, we affirm. Affirmed.